UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 92-5838



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

VINCENT DEVITA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CR-92-64-5)


Submitted:   January 23, 1996             Decided:   March 13, 1996


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Alexis C. Pearce, THARRINGTON, SMITH & HARGROVE, Raleigh, North
Carolina, for Appellant. Margaret Person Currin, United States
Attorney, David P. Folmar, Jr., Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Devita entered a guilty plea to conspiracy to possess

with the intent to distribute cocaine, 21 U.S.C. § 841(a)(1)

(1988), and three counts of using or carrying a firearm during a

drug trafficking offense, 18 U.S.C.A. § 924(c)(1) (West Supp.

1995). He was sentenced to eighty-seven months imprisonment for
conspiracy, sixty months imprisonment for one § 924(c)(1) viola-

tion, and twenty years imprisonment for the second § 924(c)(1)

violation. The district court departed downward and did not

sentence Devita for the third firearms offense.
     In his plea agreement, Devita expressly waived all appellate

rights save his right to appeal the application of any sentencing

enhancement provisions under § 924(c)(1). The sole question on

appeal is whether that statute permits consecutive sentencing for

multiple firearms offenses that are separate in time but charged in

the same indictment. The parties now agree that Deal v. United
States, ___ U.S. ___, 61 U.S.L.W. 4474 (U.S. May 17, 1993) (No. 91-

8199), which answered that question affirmatively, is dispositive
in this case. In light of Deal, we are convinced that enhancement
of Devita's sentence was proper.

     We therefore affirm the sentence. We dispense with oral argu-

ment because the facts and legal arguments are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED

                                2